DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 26 is not show a mold with the housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no structural relationship between the housing and the mold and there are no figures so it is unclear how they are interrelated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arana (cited on ids) in view of Eid (cited on ids) in view off Lundberg (20130277821) and Fisch (20130032934). 
a.	As to claims 1-3, 5, 6, 9, 10, 11, 13, 14, 16. 18, 19,20,22,23 Arana teaches a substrate/wiring board (item 111), and housing item 160 a first integrated circuit device (item 112); a second integrated circuit device electrically coupled to the first integrated circuit device with a plurality of device-to-device interconnects (item 113 and 125 interconnecting the devices).  Arana teaches thermal management element/reservoirs inter-disposed between the devices and the interconnections.  Arana wherein the at least one device-to-device interconnect extends through the vapor space/reservoir (figure 2 and item 284). Arana also teaches a heat dissipation element as part of the device Arana teaches wherein the heat dissipation device includes at least one footing and wherein the at least one footing is attached to the substrate. (item 160 and 170)


Arana does not teach at least one jumping drops vapor chamber between the first integrated circuit device and the second integrated circuit device, wherein at least one device-to-device interconnect of the plurality of device-to-device interconnects extends through the at least one jumping drops vapor chamber.  
Eid teaches jumping drops vapor chamber for use packaging in semiconductor dies. Eid teaches wherein the at least one jumping drops vapor chamber comprises a vapor space defined by a sidewall and a working fluid disposed within the vapor space.

Lundberg teaches providing element to extract heat up through  multiple dies to a heat spreader (items 71 to 60 connected). Lundberg Also teaches wherein the heat dissipation device includes at least one footing and wherein the at least one footing is attached to the substrate.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to replace to reservoir with the jumping drops reservoir optimize heat transfer out of the device to minimize the external structure need to extract heat.
Further it would have been obvious to one of ordinary skill in the art at the time of filing to provide connection to a heat spreader  as suggest Lundberg to dissipate the heat.


b.	As to claim 4, 6, 12, 15, 21, 24 Arana teaches item wherein the at least one device-to-device interconnect extends through the sidewall (elements 125 in item 115). As such Arana also teaches , wherein the sidewall comprises a conductive material forming an electrical connect (the interconnect )between the first integrated circuit device and the second integrated circuit device.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include an active heat removal device coupled to item 160 of Arana or 60 of Lundberg to speed up heat removal.
c.	AS to claims 8, 17, and 25 Arana does not explicitly teach an additional mold outside the die mold in contact with the chips.
Lundberg teaches a mold in contact with the sidewalls of each of the dies item 4. Which incircles a housing item 80.
Therefore it would have been further obvious to one of ordinary skill in the art at the time of filing to include a additional mold support contacting the  IC mold of each IC to provide mechanical support and electrical isolation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896